In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00019-CR



      JORGE TOMAS PINA-SALAZAR, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




         On Appeal from the 102nd District Court
                 Bowie County, Texas
             Trial Court No. 21F0383-102




      Before Morriss, C.J., Stevens and van Cleef, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                          MEMORANDUM OPINION

            After Jorge Tomas Pina-Salazar was found guilty in a single jury trial on five charges of

various forms of improper sexual activity toward a child, the trial court orally sentenced him,

setting his sentences out in what we have identified as three layers. The first layer, containing

just his sentence on the first conviction (this case1), a fifty-year sentence, would run

consecutively with the sentences in the other two layers. The second layer, containing the next

three sentences, each for twenty years, would be served concurrently with each other, but this

layer’s sentences would run consecutively with the sentences in the other two layers. The third

layer, containing just the final sentence, another twenty-year sentence, would run consecutively

to the sentences in the other layers.

            Pina-Salazar appeals, claiming only that the written judgment does not correctly reflect

the sentence orally pronounced by the trial court. We disagree.

            Per the jury’s recommendations, the trial court orally pronounced the sentences set out

below. The court then declared, “With regards to consecutive or concurrent, the Court is going to

run [06-22-00020-CR], [06-22-00021-CR], and [06-22-00022-CR], those cases will run

concurrent but they will run consecutive to [06-22-00019-CR]. And then Cause Number [06-22-

00023-CR] will run consecutive to those two prior sentences.”2                               Pina-Salazar lodged no

objection to the trial court’s sentences.


1
 We address Pina-Salazar’s appeals of the other four cases in our opinions in cause numbers 06-22-00020-CR; 06-
22-00021-CR; 06-22-00022-CR; and 06-22-00023-CR. Each of those convictions were for separate acts of
improper sexual behavior toward a child.
2
    We substitute this Court’s cause numbers for the trial court cause numbers, recited by the trial court, for clarity.

                                                               2
            We understand the trial court’s oral pronouncement to sentence Pina-Salazar as follows:

    Trial                   Appellate             Sentence of
                                                                 Layer     Concurrent or Consecutive3
Cause Number              Cause Number           Imprisonment
                         06-22-00019-CR                                Consecutive with sentences in
     21F383-102                                     50 years     One
                            (this case)                                layers two and three.
     21F384-102          06-22-00020-CR             20 years           Sentences run concurrently within
     21F385-102          06-22-00021-CR             20 years     Two layer two, but consecutively with
     21F386-102          06-22-00022-CR             20 years           sentences in layers one and three.
                                                                       Consecutive with sentences in
     21F727-102          06-22-00023-CR             20 years     Three
                                                                       layers one and two.


            The trial court’s written judgment in this case reads as follows:

            Punishment and Place of Confinement:
            FIFTY (50) YEARS TEXAS DEPARTMENT OF CRIMINAL JUSTICE
            INSTITUTIONAL DIVISION; TO RUN CONSECUTIVELY TO [06-22-00020-
            CR], [06-22-00022-CR], [06-22-00021-CR], AND [06-22-00023-CR].

            Immediately below that is the following line:

            THIS SENTENCE SHALL RUN CONSECUTIVE

We find that the written judgment in this case, when understood as being appropriately focused

on the sentence in this case, accords with the sentences that the trial court pronounced in open

court in Pina-Salazar’s presence.

            Pina-Salazar, however, argues the following:

            The Court’s written judgment entered in [06-22-00019-CR] reflects the sentence
            rendered in that action will run consecutively to the sentences rendered in [06-22-
            00020-CR], [06-22-00021-CR], [06-22-00022-CR], and [06-22-00023-CR][4]. . . .
            The Judgment entered in [06-22-00023-CR] reflects the sentence rendered in that
            action runs consecutively to the sentences rendered in [06-22-00019-CR], [06-22-

3
 Consecutive sentences were authorized by Section 3.03(b)(2)(A) of the Texas Penal Code. TEX. PENAL CODE ANN.
§ 3.03(b)(2)(A).
4
    The convictions we refer to as “the concurrent three.”
                                                             3
        00020-CR], [06-22-00021-CR], [06-22-00022-CR], but does not specify in which
        order the concurrent sentences entered in cause numbers [06-22-00020-CR], [06-
        22-00021-CR], [06-22-00022-CR] and the sentence rendered in [06-22-00019-
        CR] run . . . . Finally, the written judgments entered in [06-22-00020-CR], [06-
        22-00021-CR], [06-22-00022-CR] reflect a third iteration of the Court’s
        cumulation of the sentences: those judgments reflect the sentences rendered in
        those three actions each run concurrently, but consecutively to the sentences
        rendered in [06-22-00019-CR] and [06-22-00023-CR] . . . . Thus, none of the
        written judgments accurately reflect the sentence pronounced in open court.

Pina-Salazar’s characterization of the judgments is misplaced.

        As regards to the trial court’s judgment in this case, we find that it correctly reflects the

trial court’s oral pronouncement of the sentence in this case made at trial. The judgment in this

case states that its fifty-year sentence shall run consecutive to the concurrent three (i.e., Layer

Two) and to the sentence in 06-22-00023-CR (i.e., Layer Three). That is what the trial court

pronounced in Pina-Salazar’s presence at trial.

        Although, as we have just stated, the judgment’s field that begins “Punishment and Place

of Confinement” accurately describes the trial court’s oral pronouncement of the sentence herein

and fully sets out the concurrent or consecutive nature of the sentence in this case, the

subsequent field that begins “THIS SENTENCE SHALL RUN” is unnecessary5 as to the

judgment herein, and, as to some of the other cases mentioned herein, introduces at least the

possibility of confusion. Therefore, we strike from the written judgment in this case the line that

begins “THIS SENTENCE SHALL RUN” to remove the possibility that such subsequent field

might subvert or confuse the accuracy or completeness of the previous field.



5
 This field is normally useful, but in this judgment is unnecessary, since the concurrent or consecutive handling of
this sentence with the others is fully described in the previous field.
                                                         4
       As for the judgments in the other four cases, we address those in their respective

opinions.   We modify the judgment herein by striking the entire line that begins “THIS

SENTENCE SHALL RUN,” as addressed above, and affirm the judgment, as so modified.




                                            Josh R. Morriss, III
                                            Chief Justice

Date Submitted:      August 30, 2022
Date Decided:        October 12, 2022

Do Not Publish




                                            5